 

 

Case 1:19-cr-00425-GBD Document 9 Filed 08/10/20 Page 1 of 1

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT 1] ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
Deeacrctctctscsctrssorsstc recesses x (DaTE FILED: "AUG 1 0 00
UNITED STATES OF AMERICA, ; at
-against- : ORDER
FRANCIS JAVIER PIMENTEL-TAVARES, 19 Crim. 425 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from August 11, 2020 to August 13, 2020 at 10:00 a.m.

Dated: New York, New York
August 10, 2020
SO ORDERED.

Curae 8 Dove

GHORGE B. DANIELS
United States District Judge

 

 
